Citation Nr: 1110411	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disability.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 and from September 1976 to October 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  While this rating decision was issued at the White River Junction RO, the Veteran currently resides in Oklahoma.  Accordingly, the jurisdiction of his appeal remains with the RO in Muskogee, Oklahoma.  

During the current appeal, and specifically in September 2010, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously denied claims seeking entitlement to service connection for a right knee disorder, low back disability and bilateral hearing loss has been received.  Accordingly, the Board is granting that portion of the Veteran's appeal.  

The Board also observes that additional evidence has been received, which was not previously considered by the RO.  However, the Veteran, through his representative, waived the RO's initial consideration of the evidence in February 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.  See 38 C.F.R. § 20.1304(c)(2010).  

The issues of entitlement to service connection for a right knee disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  An April 2003 rating action denied service connection for a low back disability, on the basis that the Veteran was not shown to have a current disability that was causally or etiologically related to military service.  

3.  The evidence received since the April 2003 rating action, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.  

4.  The Veteran has been shown to currently have a low back disability that is causally or etiologically related to his military service.  

5.  An April 2003 rating action denied service connection for bilateral hearing loss, on the basis that the Veteran was not shown to have a current disability that was causally or etiologically related to military service.  

6.  The evidence received since the April 2003 rating action, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  

7.  An April 2003 rating action denied service connection for a right knee disorder, on the basis that the Veteran was not shown to have a current disability that was causally or etiologically related to military service.  

8.  The evidence received since the April 2003 rating action, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

2.  The evidence received subsequent to the April 2003 rating decision is new and material, and the previously denied claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Resolving all reasonable doubt in the Veteran's favor, his low back disability was incurred during his period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

4.  The April 2003 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

5.  The evidence received subsequent to the April 2003 rating decision is new and material, and the previously denied claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

6.  The April 2003 rating decision which denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

7.  The evidence received subsequent to the April 2003 rating decision is new and material, and the previously denied claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the RO had a duty to notify the Veteran what information or evidence was needed in order to reopen his claims for service connection for a right knee disorder, low back disability and bilateral hearing loss.  VCAA specifically provided that nothing in amended section 5103A, pertaining to the duty to assist claimants, shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, however, the Board has reopened the Veteran's claims for service connection for a right knee disorder, low back disability and bilateral hearing loss.  Therefore, regardless of whether the requirements of the VCAA have been met in this case, no harm or prejudice to the appellant has resulted.  The Board thus concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With regard to the merits of the Veteran's service connection claims, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a low back disability, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


II.	Claim to Reopen

The Board observes that the Veteran's claims for service connection for a right knee disorder, low back disability and bilateral hearing loss, were previously considered and denied by the RO in a rating decision dated in April 2003.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  

In April 2006, the Veteran essentially requested that his claims for service connection for right knee disorder, low back disability and bilateral hearing loss be reopened.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

      A.  Low Back Disability
      
The Veteran contends that he fell and injured his spine in service.  During his hearing, he testified that he also injured his spine while working on tanks in the motor pool during service.  He explained that this task required heavy lifting and he may have "pulled a battery out of the-of an M-60 tank."  See September 2010 Video Conference Hearing transcript, p. 8.  He maintains to have experienced chronic pain in his back since this time.  

As previously noted, the Veteran's claim for a low back disability was previously considered and denied in the April 2003 rating decision.  In that decision, the RO noted the Veteran's treatment for and diagnosis of a back condition in service.  However, the RO went on to state that while there was record of treatment in service for low back strain, there was no evidence showing the existence of a chronic low back condition, or evidence to reflect that a low back condition had been incurred or was aggravated by the Veteran's military service.  The evidence of record at the time of the April 2003 rating decision included the Veteran's DD Form 214; his service treatment records; and his original December 2002 application seeking service-connected compensation.  

The evidence associated with the claims file subsequent to the April 2003 rating decision includes VA medical records dated from August 2005 to April 2010; the September 2010 Video Conference Hearing transcript; the September 2010 private audiological examination report; an October 2010 private medical report; and the Veteran's own lay assertions.  Although the October 2010 report was entitled "V.A. Independent Medical Evaluation", it is a report submitted by the Veteran from a private physician, D. B., M.D.

During his hearing, the Veteran indicated that he was treated a number of times in service for his back condition.  See September 2010 Hearing transcript, pp. 8-9.  

A VA clinical progress note dated in September 2008 reflects the Veteran's complaints of low back pain.  During the treatment visit, the Veteran explained to his physician that he hurt his back several times in service, and that the pain has bothered him for years and appears to be growing worse the older he gets.  Based on his discussion with the Veteran, the physician diagnosed the Veteran with low back pain and conducted an X-ray of his back, the results of which reflected degenerative disc disease (DDD) of the lumbar spine.  

The October 2010 private medical report also includes a discussion with the Veteran and an evaluation of his lumbar spine.  During the evaluation, the Veteran reported to have fallen and injured his lumbar spine in service.  He stated that his symptoms of back pain have progressively grown worse since this time.  Upon physical examination, the physician noted that the Veteran experiences pain in his lumbar spine when he stands on his toes "and then lands hard on his heels."  Based on his discussion with the Veteran, review of his military records, and physical evaluation, the physician diagnosed the Veteran with lumbar degenerative disk disease with probable mild foraminal stenosis and concluded that the Veteran's lumbar spine pain was due to his military involvement.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2003 rating decision, and finds that it constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a right knee condition.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds the September 2008 VA clinical progress note, and the October 2010 private report to be material because they relate to an unestablished fact that is necessary to substantiate the claim.  In this regard, the Board notes that this evidence shows that the Veteran has been treated for and diagnosed with a current lumbar spine disability.  Further, as its credibility is presumed, the record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since April 2003 warrants a reopening of the Veteran's claim of service connection for a low back disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  

In conclusion, new and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  

      B.  Bilateral Hearing Loss
      
The Veteran asserts that he was exposed to extreme levels of noise in service and has experienced hearing loss as a result.  As previously noted, the Veteran's claim for bilateral hearing loss was previously considered and denied in the April 2003 rating decision.  In that decision, the RO acknowledged the Veteran's June 1974 audiometric results, which showed evidence of mild hearing loss in the right ear, but noted that subsequent examination reports did not reflect evidence of hearing loss.  The RO classified the Veteran's hearing loss as "acute in nature" and denied the Veteran's claim concluding that there was no evidence to show the existence of a chronic condition of hearing loss as well as evidence showing that the condition of hearing loss had been incurred or was aggravated by his military service.  

The evidence of record at the time of the April 2003 rating decision included the Veteran's DD Form 214; his service treatment records; and his original December 2002 application seeking service-connected compensation.  

The evidence associated with the claims file subsequent to the April 2003 rating decision includes VA medical records dated from August 2005 to April 2010; the September 2010 Video Conference Hearing transcript; the September 2010 private audiological examination report; the October 2010 private medical report; and the Veteran's own lay assertions.  

A review of the VA treatment records reflect that the Veteran was seen in July 2007 with complaints of, and seeking treatment for, decreased hearing - particularly in his right ear.  He also underwent a private audiological evaluation in September 2010, during which he provided his military history to the physician and described the events following the explosion of the grenade simulator three feet from his weapon.  The Veteran further discussed his duties in the military, explaining that, at times, these duties required that he fire weapons with his left hand.  Upon conducting an audiological evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral hearing loss and opined that this hearing loss was most likely due to or the result of his in-service noise exposure in service.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2003 rating decision, and finds that it constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a right knee condition.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds the September 2008 VA clinical progress note in conjunction with the September 2010 private audiological report to be material because they relate to an unestablished fact that is necessary to substantiate the claim.  In this regard, the Board notes that this evidence shows that the Veteran has been treated for and diagnosed with bilateral hearing loss.  The evidence also provides a potential etiological link between the Veteran's hearing loss and service.  Further, as its credibility is presumed, the record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since April 2003 warrants a reopening of the Veteran's claim of service connection for a right knee disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  

In conclusion, new and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.  

      C.  Right Knee Disorder

The Veteran claims to have injured his right knee after falling and hitting his knee against a boulder during a training exercise in service.  According to the Veteran, he has experienced chronic pain in his right knee since this time.  See September 2010 Video Conference Hearing Transcript, pp. 6.  

As previously noted, the Veteran's claim for a right knee disorder was previously considered and denied in the April 2003 rating decision.  In that decision, the RO stated that the Veteran did not provide evidence showing the existence of a right knee disability, or evidence showing that this condition was incurred or aggravated by his military service.  The evidence of record at the time of the April 2003 rating decision included the Veteran's DD Form 214; his service treatment records; and his original December 2002 application seeking service-connected compensation.  

The evidence associated with the claims file subsequent to the April 2003 rating decision includes VA medical records dated from August 2005 to April 2010; the September 2010 Video Conference Hearing transcript; the September 2010 private audiological examination report; the October 2010 private medical reports; and the Veteran's own lay assertions.  

A May 2006 VA treatment report indicates the Veteran has a history of degenerative joint disease (DJD) in the right knee since 2001, and a VA clinical progress note dated in September 2008 reflects the Veteran's complaints of bilateral knee pain.  The Veteran explained to his physician that he hurt his knee in service, that he believes he "messed up the cartilage," and that the pain has bothered him for years and appears to be growing worse as he gets older.  An X-ray of his right knee revealed no acute osseous injury.  Based on his discussion with the Veteran and examination of the Veteran's right knee, the physician diagnosed the Veteran with right knee arthralgia, and noted that he "suspect[ed] such condition was due to cartilage."  

The Veteran underwent an orthopedic evaluation at a private facility in October 2010.  During the evaluation, the Veteran provided his military history and explained how he injured his right knee in service.  The Veteran stated that while his condition improved somewhat after undergoing physical therapy, he continues to experience pain in his knee with occasional crepitus, popping, and grinding since service.  He also complained of pain with occasional swelling and popping in his left knee.  X-rays of the Veteran's knees reflected "mild narrowing of the patellofemoral joints with lateral subluxation and subchondral sclerosis."  The physician diagnosed the Veteran with bilateral knee patellofemoral pain syndrome with chondromalacia, synovitis, and lateral compression syndrome, and opined that the Veteran's symptoms of knee pain were due to his military service.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2003 rating decision, and finds that it constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a right knee disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds the September 2008 VA clinical progress note, and the October 2010 private medical report to be material because they relate to an unestablished fact that is necessary to substantiate the claim.  In this regard, the Board notes that this evidence shows that the Veteran has been treated for and diagnosed with a current right knee disability.  For these reasons, the Board finds that the additional evidence received since April 2003 warrants a reopening of the Veteran's claim of service connection for a right knee disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  

In conclusion, new and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.  

III.	Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

The Veteran maintains his current low back disability is due to an in-service injury, and his back symptoms have progressively grown worse since service.  

The May 1971 examination conducted pursuant to his enlistment in the military was negative for any complaints, treatment or diagnosis of any type of back condition.  Clinical evaluation of his spine was shown to be normal, and the Veteran had a physical profile of P1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'P1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The Veteran also denied any history of back trouble in his May 1971 medical history report.  

A December 1971 chronological record of medical care reflects the Veteran injured his back after slipping and falling in the snow and the physical evaluation showed a slight contusion to the right of C3-C5 disk region, as well as tender spinal protruberances.  The treatment provider observed that the Veteran experienced pain during range of motion exercises, and the impression derived from the evaluation reflected a muscle strain with "possible spinal involvement."  The Veteran also underwent a radiographic evaluation of his spine, and in the report section, it was noted that the Veteran experienced pain on pressure upon physical evaluation, that the pain was localized in the lumbar region, and that he did not display any neurological symptoms.  The Veteran was seen two weeks later at sick call (December 28, 1971) with complaints of back pain while standing, walking and bending.  The treatment provider observed pain in the Veteran's back upon physical evaluation, and the impression derived therefrom reflected a muscle strain with possible spinal involvement.  Upon separation, the Veteran marked to have recurrent back pain in his June 1974 report of medical history, but clinical evaluation showed his spine to be in normal condition.  

The remainder of the Veteran's service treatment records are clear for any notation, treatment for or diagnosis of a back condition.  His enlistment (December 1975) and separation (June 1979) examination reports during his second period of active service were clear for any notations, complaints, or diagnosis of a back condition and the clinical evaluation of the Veteran's spine was shown to be normal.  A re-enlistment report dated in January 1981 shows the clinical evaluation of the Veteran's spine to be normal, and the Veteran did not mark to experience recurrent back pain in his report of medical history.  The Veteran subsequently enlisted in the Army Reserves in August 1983 during which he denied a history of recurrent back pain and clinical evaluation of his spine was normal.  

The Veteran's post-service VA treatment records reflect he was seen for treatment of his back in September 2008 during which he relayed his military history and discussed his in-service back injury.  The physician assessed the Veteran with low back pain and scheduled the Veteran for an X-ray of the lumbar spine, the results of which revealed DDD of the lumbar spine, and no sign of a compression fracture.  A September 2009 VA treatment reports reflects the Veteran injured his cervical spine while on the job and underwent a discectomy at the C4-C5 and C5-C6 disc levels with hardware fusion from C4 to C6.  The physician's impression was that the Veteran had degenerative disc disease, status post recent surgery on the cervical spine with fusion.  

The Veteran underwent an independent medical evaluation at the VA in October 2010, during which the physician interviewed the Veteran regarding his medical history and reviewed his military records.  The Veteran indicated that he fell and injured his lumbar spine in service and sought treatment for his pain at sick call.  He further stated that while serving in the infantry, he had to carry rucksacks which served to exacerbate his symptoms.  The Veteran contends that his back pain has progressively gotten worse throughout the years.  Upon physical examination, the physician observed that the Veteran had palpable tenderness in the lumbar spine and experienced pain in his back while standing on his toes and then landing flat on his heels.  Based on his review of the Veteran's military records and history as well as his physical examination of the Veteran, the physician diagnosed the Veteran with lumbar DDD with probable mild foraminal stenosis, and opined that the major cause for the Veteran's lumbar spine pain was due to his military involvement.  He based his conclusion on the rationale that the Veteran was injured in service, that these occurrences were documented in the record, and the Veteran has subsequently sought treatment for these injuries.  

The Board finds that the Veteran's service treatment records provide documentation of an in-service lumbar spine injury, and his post-service private and VA treatment records demonstrate his current diagnosis of DDD in the lumbar spine.  Furthermore, given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has experienced pain in his back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

Indeed, the Veteran discussed his in-service back injury during his September 2008 VA treatment visit and indicated that his back pain has bothered him for years and appears to be getting worse as he gets older.  He also submitted a positive opinion from a VA physician in support of his claim.  The October 2010 opinion encompasses a review of the Veteran's medical records, a physical examination of the Veteran, an opinion addressing the relationship between the Veteran's back condition and his in-service injury, and a thorough rationale which substantiates his conclusion.  While the physician did not discuss the extent to which the Veteran's post-service cervical spine injury, for which he underwent a discectomy, contributed to his current low back disability, the Board finds that the VA treatment records reflect the Veteran's diagnosis of DDD prior to any evidence of his on-the-job cervical spine injury.  The Board notes that there is no medical opinion of record to refute this conclusion and there is no evidence to show that such disability is related to anything other than his in-service injury.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that there is ample evidence in this case favorable to the claim, the Board concludes that a remand is not necessary here to obtain another medical opinion to decide the claim as the medical opinion of record is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the Veteran's hearing testimony, his service treatment records, the VA medical records and the positive October 2010 opinion, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's current low back disability is related to his in-service back injury.  

Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for a back condition.  38 U.S.C.A. § 5107(b).  


ORDER

The claim for service connection for a low back disability is reopened, and service connection for a low back disability is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.  



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

      A.  Bilateral Hearing Loss

During his hearing, the Veteran testified that he was exposed to high levels of noise while serving in the military which resulted in his bilateral hearing loss.  Specifically, the Veteran explained that during a training exercise in Fort Lewis, while showing cadets "how to attack a hill," a grenade simulator was thrown landing near his weapon.  He stated that he was not only injured when the simulator exploded, but also experienced hearing loss as a result.  See September 2010 Hearing Transcript, p. 5.  

With respect to the Veteran's service treatment records, the May 1971 report of medical examination conducted pursuant to his enlistment shows the clinical evaluation of his ears and drums to be normal, and he did not mark to have or to have had any ear, nose, or throat trouble in his report of medical history.  The Board notes that the Veteran had a hearing loss profile of 'H2' at the time of his May 1971 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) However, the physician did not indicate that the Veteran had a hearing defect in the Summary of Defects and Diagnoses section and the Veteran was found qualified for enlistment.  

Also, on his May 1971 examination report, the authorized audiological examination reflected pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5

0
LEFT
35
5
5

0

At his June 1974 examination conducted pursuant to his separation from the Army, clinical evaluation of the Veteran's ears was shown to be normal, and he had a hearing loss profile of 'H1'.  However, the Veteran indicated a history of ear, nose or throat trouble and the authorized audiological examination reflected pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25

20
LEFT
25
25
25

35

The physician indicated that the Veteran had "Bilateral N[euro]/S[ensoral] Hearing Loss" in the Summary of Defects and Diagnoses section.  

At the December 1975 examination conducted pursuant to his second period of enlistment, the clinical evaluation of the Veteran's ears and drums was shown to be normal, he had a hearing loss profile of 'H1', and he denied any history of ear, nose and throat trouble.  The authorized audiological examination reflected pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

0

On the Veteran's June 1979 separation examination, the clinical evaluation of his ears and drums was shown to be normal, however the authorized audiological examination reflected pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
45
40
LEFT
20
5
0
0
0

It was noted in the Summary of Defects and Diagnoses section that the Veteran had hearing loss in his right ear.  

Another examination was conducted in January 1981, wherein the clinical evaluation of the Veteran's ears and drums was shown to be normal and the audiological screening revealed steady right ear auditory thresholds of 0 in each of the frequencies 500, 1000, 2000, 3000 and 4000.  For the left ear, auditory thresholds in the same frequencies were recorded as 0, 0, 10, 5 and 5.  On the August 1983 examination conducted pursuant to the Veteran's enlistment in the Army Reserve, the clinical evaluation of his ears and drums was shown to be normal, the Veteran did not mark to have any ear, nose, or throat trouble, and audio screening revealed right ear auditory thresholds of 0 in the frequencies 500, 1000, 2000, 3000 and 4000.  For the left ear, auditory thresholds in the same frequencies were recorded as 5, 0, 5, 5, and 5.  

Concerning the Veteran's contentions that noise exposure was the injury or event in service which resulted in his current hearing loss, his DD Form 214 during his first period of service reflects that his military occupational specialty (MOS) is that of Weapons Infantryman.  Further, during his September 2010 hearing, the Veteran provided credible testimony regarding the circumstances surrounding his in-service exposure to acoustic trauma.  As discussed above, the Veteran testified that there was an explosion during a training exercise, wherein a grenade simulator exploded near his weapon, not only injuring him but damaging his ability to hear.  See Hearing Transcript, p. 5.  

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.

The Veteran's post-service treatment records reflect he presented to the VA clinic in July 2007 with complaints of decreased hearing in his ears - particularly the right ear.  Upon physical examination, his ear, nose and throat examination was shown to be within normal limits, and his right ear canal was described as "completely plugged with impacted cerumen."  The Veteran was assessed with having decreased hearing and cerumen impaction.  

In the September 2010 audiological evaluation, received by the RO in October 2010, the Veteran discussed his noise exposure in service, and reported that a grenade simulator exploded three feet from his weapon during a training exercise.  The Veteran stated that he could neither see nor hear well following the explosion, that he experienced ringing in his ears which never went away, and that while the hearing in his left ear improved, his hearing loss has progressively worsened throughout the years.  The Veteran reported his duties in service to include: infantryman, tow missile chief, and section leader.  He also reported to fire weapons with his left hand and indicated that he did not use any form of hearing protection in service.  The Veteran also provided his post-service occupational history which entailed working as a deputy sheriff for seven years, where he was provided with and used hearing protection; a mortgage broker for fifteen years, where he did not use any form of hearing protection; and a business owner for over twenty years, where he did use hearing protection when needed.  
The audiologist noted that the Veteran's hearing was worse in the right ear and that he experienced ringing in both ears.  The Veteran indicated that he cannot hear on his right side and has to favor his left side, that he can not discern what direction sounds are coming from, he cannot watch TV with others because the volume is uncomfortably loud for them and he cannot hear speech clearly.  The results of the September 2010 private audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
110
110
110
110
LEFT
45
45
50
60
70

The private audiogram results were provided in graph form, and the physician provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (Court) is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  The physician noted that there was significant asymmetry in the hearing levels between both ears and a Stenger test could not be performed due to the degree of hearing loss in the right ear.  The audiologist further wrote that the word recognition score utilizing the Maryland CNC Word List was 0 percent for the right ear and 80 percent in the left ear.  However, on a separate page, the audiologist interpreted the auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 as 90, 90, 90, 85 and 100.  It is unclear which are the numerical equivalents for the graphical results.  Based on her discussion with the Veteran and the audiological findings, the audiologist diagnosed the Veteran with bilateral hearing loss, and opined that the Veteran's hearing loss was most likely due to or the result of his in-service noise exposure while working as an infantryman, tow missile chief and section leader.  She based her opinion on the Veteran's reported exposure to excess noise levels, including the particular incident wherein a grenade simulator exploded near him.  

The Veteran has not been afforded a VA examination in connection with his claim for bilateral hearing loss.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  

Based on the private audiogram results, the Board finds that the Veteran does have hearing loss of such severity to meet the requirements of a current "disability" for service connection purposes under section 3.385 of VA regulations.  Hensley, 5 Vet. App. at 159 (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service-connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  However, there is a lack of clarity with respect to what the Veteran's auditory thresholds are in his right ear.  In addition, the private audiologist's opinion was not predicated on a review of the claims folder.  Concerning this, the Board notes that the private audiologist, although aware of the Veteran's history of acoustic trauma in service, demonstrated no knowledge of the subsequent audiological evaluations conducted after the Veteran's June 1979 separation from service which reflected normal hearing in both ears.  In addition, the July 2007 VA treatment report reflected the Veteran's decreased hearing in both ears, but also noted that he had severe cerumen impaction in the right ear, alluding to the possibility that this may have contributed to his right ear hearing loss.  

Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1 (2010).  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2010); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  In the case of Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  However, the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion, which in this case, the audiologist was not.  As such, the Board finds that this claim should be remanded for a VA audiological examination, which takes into consideration the Veteran's assertions, audiological findings, and medical/military history.  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he was exposed to acoustic trauma in service and has experienced hearing loss since are competent and credible, and the September 2010 private opinion reflects the Veteran has bilateral hearing loss which may be attributed to his service.  The Board finds that a clarifying medical examination, that takes into consideration relevant facts regarding the Veteran's medical history, is necessary to determine whether the Veteran's current bilateral hearing loss is related to an in-service cause.  

      B.  Right Knee Disorder

The Veteran asserts that he developed his right knee disorder as a result of an injury in service.  As previously discussed above, during his September 2010 video conference hearing, the Veteran testified that he fell and hit his knee against a boulder during a training exercise in service.  He stated that he received physical therapy sessions for treatment and continued to self-medicate with aspirin and Tylenol after service.  According to the Veteran, he continues to experience pain in his right knee since this occurrence, and the pain has progressively grown worse throughout the years.  

Turning to the Veteran's service treatment records, his May 1971 examination conducted pursuant to his enlistment in the military was negative for any complaints, treatment or diagnosis of any type of knee condition.  Clinical evaluation of his lower extremities was shown to be normal, and the Veteran had a physical profile of 1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) The remainder of his service treatment records during his first period of active service are clear for any treatment for or diagnosis of a knee condition, and his June 1974 separation examination reflects the clinical evaluation of his lower extremities to be normal and no history of knee trouble.  

The December 1975 examination pursuant to his re-enlistment also reflects a normal clinical evaluation of the lower extremities and the Veteran denied a history of any knee trouble in his medical history report.  However, a December 1977 health record reflects the Veteran presented at sick call with complaints of pain over the lateral aspect of his left knee which had been on-going for the past five months.  A subsequent clinical note, also dated in December 1977, indicates the Veteran was seen by a physical therapist, during which he denied any trauma other than a fall, and indicated that the knee pain had gradually grown worse throughout the months.  The treatment provider observed no ligament laxity or effusion in the left knee, and the Veteran was shown to have full range of motion in this knee.  The treatment provider did observe signs of marked crepitus and patellar apprehension, and it was noted that the left knee was tender to palpation over the left lateral patella  The Veteran was assessed with having a ligamentous strain and chondromalacia.  A January 1978 physical therapy treatment note reflects the Veteran displayed good knee and quad strength but still experiences pain when running.  The June 1979 separation examination report reflects the clinical evaluation of the Veteran's lower extremities was shown to be normal.  

During his hearing, the Veteran testified that the December 1977 treatment provider incorrectly wrote that his left knee was injured, when in actuality, it was his right knee that was injured in service.  See Hearing Transcript, p. 6.  Post-service VA medical records indicate he presented to the VA in September 2008 with complaints of bilateral knee pain.  During the visit, the Veteran discussed hurting his knee in service and stated that he was supposed to undergo surgery on the knee "as he had 'messed up the cartilage' but wouldn't let them do the surg."  Upon physical examination, the physician noted no effusion in the right knee, no crepitus with flexion and extension, and "intact ACL/PCL/ACL/LCL ligaments."  The physician noted that the Veteran did have pain in the lateral meniscal area with compression and rotation, and diagnosed him with right knee arthralgia, which he suspected was due to cartilage.  The Veteran also underwent an X-ray of his right knee, the results of which showed "no acute osseous injury."  

The Veteran underwent an independent medical evaluation at the VA in October 2010, during which the physician interviewed the Veteran regarding his medical history and reviewed his military records.  The Veteran discussed his military history and stated that he fell and cracked his right knee while performing his night exercises.  He stated that since this time, he has experienced pain and occasional crepitus, popping and grinding in his knee.  He states that he sought treatment from a physical therapist, which "consisted of iontophoresis, E-stim and some strengthening."  While he acknowledged some improvement of the pain, he maintains to have experienced pain since this time, and that the pain has progressively grown worse.  He states that he tried to stay off his right knee, and apply additional pressure to his left knee, and as a result, his left knee started hurting as well.  He complains of pain in his left knee in the patellofemoral joint and occasional swelling and popping in the left knee in the patellofemoral joint.  He states that it is very difficult for him to squat, climb, knee and go up and down the staircase.  

Upon physical examination, the physician noted that the Veteran had an antalgic gait and favored his right knee.  The physician also observed that the Veteran experienced pain during flexion, and deep squat exercises caused significant crepitus and pain in the knees.  A bilateral knee examination resulted in a positive grinding and apprehension test, and the Veteran displayed intact sensation and strength, as well as "mild varus malalignment in both knees."  According to the physician, the X-ray findings reflected "mild narrowing of the patellofemoral joints with lateral subluxation and subchondral sclerosis."  Based on his review of the record and physical examination of the Veteran, the physician diagnosed the Veteran with bilateral knee patellofemoral pain syndrome with chondromalacia, synovitis, and lateral compression syndrome and related the Veteran's knee pain to his service, reasoning that the Veteran was injured in the military, and that his injuries were documented in the record.  It appears that given the evidence of record, the physician does not see any reason why the Veteran's disability would not be due to his in-service injury.  

The Board notes that while the Veteran has a current diagnosis of a bilateral knee disability and the October 2010 IME relates the Veteran's disability to his service, there is no evidence of an in-service injury to the Veteran's right knee.  While the evidence reflects an in-service injury to the left knee, the service treatment records are clear for any findings, complaints, or treatment of the right knee.  

The evidence of record indicates that the Veteran has not been provided a medical examination concerning his claimed right knee injury.  As previously discussed above, the Court held in McLendon that in service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board has determined that the statements of the Veteran to the effect that he was injured in service and has suffered from chronic pain and discomfort in knees are competent and credible and his service treatment records provides evidence establishing that an injury occurred in service.  While it is unclear whether he hurt his right knee in service, the Board finds that a medical examination is necessary to determine 1) whether the Veteran currently suffers from a current knee condition, either bilateral or unilateral; and if so 2) whether the Veteran's knee condition is related to an in-service cause.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded a VA audiological examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, VA treatment records and private medical records.  The examiner should specifically take note of the Veteran's June 1974 and June 1979 separation examination reports.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  The examiner should also convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and provide an interpretation of any audiometric findings contained on a graph.  

For any hearing loss disability diagnosed on examination, the examiner should comment as to the likelihood (likely, unlikely, at least as likely as not) that the hearing loss is etiologically related to his military service or is otherwise related to his active duty.  

2.  Also, the Veteran should be accorded an appropriate VA examination to determine the nature and etiology of any current knee disability (bilateral or unilateral) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is required to review all pertinent service treatment records, and VA and private treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of any current knee condition (bilateral or unilateral), and provide diagnoses for all identified disabilities.  

b. The likelihood (likely, unlikely, or atleast as likely as not) that any of the diagnosed conditions had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


